DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:
Claim 1, line 11, “IA process” is not clearly defined; line 15, “even” should read -- event --. Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,004,567. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 1, claim 1 of U.S. Patent No. 11,004,567 disclose a method of detecting a status of a human being (col. 11, lines 66-67), the method comprising:
transferring, using a wireless transmitter, a wireless signal being selected from one or more of a frequency being less than about 10 G Hz, 24 G Hz, 60 G Hz, or 77 G Hz and greater (col. 12, lines 1-5);
capturing a back scattered signal from the wireless signal (col. 12, lines 6-7);
processing the back scattered signal to extract one or more of a direction, signal strength, distance, and other information over a time period (col. 12, lines 8-10);
extracting, using a signal processing process, received vital signs of a human, the vital signs including a heart rate, or a respiration rate (col. 12, lines 11-13);
creating a baseline for each of the received vital signs (col. 12, line 14);
extracting, using an AI process, a physical activity of the human being (col. 12, lines 15-16);
creating a physical activity base line for the physical activity (col. 12, lines 17-18);
determining a confidence level of each of the received vital signals and each of the physical activities (col. 12, lines 19-20);
transferring an alert to another target upon a triggering even based upon the confidence level of each of the received vital signals and each of the physical activities (col. 12, lines 21-23); and
correlating each received vital signs, using an artificial intelligence process, with one or more patterns or the base line for each of the received vital signs (col. 12, lines 24-26).
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Vital Sign and Sleep Monitoring Using Millimeter Wave”, Yang at al. (referred hereafter Yang et al.) – provided in IDS filed on 01/19/2022.
Referring to claim 1, Yang et al. disclose a method of detecting a status of a human being (Abstract), the method comprising:
transferring, using a wireless transmitter, a wireless signal being selected from one or more of a frequency being less than about 10 G Hz, 24 G Hz, 60 G Hz, or 77 G Hz and greater (e.g., a 60 GHz transmitter and receiver – Figure 1);
capturing a back scattered signal from the wireless signal (Figures 1-2; pages 14:5-14:6, 3.1. mmWave Communication Platform section);
processing the back scattered signal to extract one or more of a direction, signal strength, distance, and other information over a time period (e.g., Received Signal Strength (RSS) samples/signals - Figures 2-3; pages 14:6-14:7, 3.2. Design Goals and Challenges section; pages 14:7-14:8, 3.3. System Overview section);
extracting, using a signal processing process, received vital signs of a human, the vital signs including a heart rate, or a respiration rate (page 14:8, 4.1. Breathing and Heart Rates section; Figure 3);
creating a baseline for each of the received vital signs (pages 14:24-14:25, 8.1. Accuracy of Vital Sign Monitoring section; Figure 20);
extracting, using an AI process, a physical activity of the human being (pages 14:11-14:13, 5.1. Posture Detection and Classification section; Figures 6-8; Tables I & II; pages 14:13-14:14, 5.2. Apnea Detection section; Figure 9);
creating a physical activity base line for the physical activity (pages 14:27, 8.2. Posture Classification and Apnea Detection section; Figure 22);
determining a confidence level of each of the received vital signals and each of the physical activities (pages 14:24-14:25, 8.1. Accuracy of Vital Sign Monitoring section; Figure 20; pages 14:25-14:26, 8.1.2. Robustness to Distance and Posture section; Figure 21);
transferring an alert to another target upon a triggering event based upon the confidence level of each of the received vital signals and each of the physical activities (pages 14:28-14:29, 8.4. Monitoring Vital Signs of Multiple people section; Figure 25); and
correlating each received vital sign, using an artificial intelligence process, with one or more patterns or the base line for each of the received vital signs (pages 14:22-14:24, 8. Evaluation section; Figures 18 & 19; pages 14:28-14:29, 8.4. Monitoring Vital Signs of Multiple People section; Figure 25). 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	“A Detailed Algorithm for Vital Sign Monitoring of a Stationary/Non-Stationary Human Through IR-UWB Radar”, Khan et al., Sensors 2017, Published: 4 February 2017, 15 pp.
	“An Approach to a Non-Contact Vital Sign Monitoring Using Dual-Frequency Microwave Radars for Elderly Care”, Suzuki et al., J. Biomedical Science and Engineering 6, 2013, pp. 704-711. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857